Citation Nr: 1203580	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  00-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for mechanical low back pain syndrome with L5-S1 and L2-L4 discogenic disc disease and degenerative changes (back disability) prior to September 26, 2003.

2.  Entitlement to an initial evaluation in excess of 50 percent for mechanical low back pain syndrome with L5-S1 and L2-L4 discogenic disc disease and degenerative changes (back disability) as of September 26, 2003.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 26, 2003.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esq.



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970 and from February 1981 to April 1999.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2001, the Veteran testified at a video conference hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  Unfortunately, the Judge that presided over that hearing is no longer employed by the Board.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

The Veteran was scheduled for another Board hearing in February 2008.  At that time, he submitted a signed statement waiving his right to a hearing and asked that the case be forwarded to the Board as soon as possible.

This case has been previously remanded on several occasions.  In December 2001, the Board remanded for additional private treatment records and for a VA medical examination that addressed the Veteran's then-current symptoms and for consideration of functional loss consistent with the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In July 2003, the Board again remanded for a new medical examination and for consideration of the claim under the newly-adopted regulatory changes.  In December 2005, the Board remanded this claim for a hearing.

The matter was previously denied by the Board in and April 2008 decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  The Veteran and VA filed a Joint Motion for Remand with the Court.  In a November 2008 Order, the Court vacated the April 2008 Board decision and remanded the claim to the Board for compliance with the instructions in the Joint Motion.

In May 2010, the Board remanded this case for further development consistent with that Joint Motion.  

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In his original service connection claim, filed shortly after his separation from active service, the Veteran indicated that he was not employed.  Moreover, throughout the appeals period, the Veteran has consistently argued that he is totally disabled and that he is unable to work.  Ultimately, the Veteran was awarded TDIU as of September 26, 2003.  The question remains whether he is entitled to TDIU at any earlier point within the appeals period.  As such, the Board has identified the issues as set forth on the title page. 

The issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 26, 2003, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's back disability was characterized by pain, limitation of motion, and mild peripheral neuropathy of the bilateral lower extremities.

2.  As of September 26, 2003, pain, limitation of motion equivalent to ankylosis of the lumbar spine, and mild peripheral neuropathy of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an evaluation in excess of 20 percent for mechanical low back pain syndrome with L5-S1 and L2-L4 discogenic disc disease and degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5293 (2002). 

2.  As of September 26, 2003, the criteria for an evaluation in excess of 50 percent for mechanical low back pain syndrome with L5-S1 and L2-L4 discogenic disc disease and degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2011).

3.  Throughout the entire appeals period, the criteria for an evaluation of 10 percent, but not more, for radiculopathy of the right lower extremity associated with back disability and 10 percent, but not more, for radiculopathy of the left lower extremity associated with back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Note 1, 4.124a, Diagnostic Code 8726 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  

In February 2008, the Veteran withdrew his hearing request, thereby obviating the need for the development ordered in the December 2005 remand.  In compliance with the Board's December 2001, July 2003, and May 2010 remands, VA has sought additional private treatment records, most recently through a September 2011 letter, wherein the RO requested that the Veteran identify any additional private treatment records and complete and return a VA Form 21-4142 (Authorization and Consent to Release Information form) for each additional health care provider identified.  The Veteran has undergone multiple VA medical examinations, detailed below, including the most recent October 2011 examination.  This examination is deemed adequate.  The October 2011 examiner indicated that she reviewed both the claims file and the medical records.  She documented the Veteran's current subjective complaints, as well as the objective range of motion results prior to rendering an opinion on the effects of this disability on the Veteran's daily activities.  In an addendum issued later that same month, this examiner also provided range of motion measurements.  Thus, VA has complied with the December 2001, July 2003, December 2005, and May 2010 remands instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Further regarding the duty to assist, the Veteran's statements in support of the claim are of record, including testimony provided at a June 2001 video conference hearing before a Veterans Law Judge.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Evidence

The Veteran's initial grant of service connection for his low back disability is effective May 1, 1999.  The instant decision will consider the severity of this disability throughout the entirety of the rating period on appeal, applying staged ratings as appropriate.  Fenderson v. West, 12 Vet App 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In May 1999, shortly following his separation from active service, the Veteran raised a claim of service connection for a low back disability.  In November 1999, he underwent a VA medical examination in conjunction with that claim.  The examiner found no bladder or bowel incontinence and no evidence of paresis or paralysis in the lower extremities.  Range of motion testing showed flexion from 0 degrees to 65 degrees, extension from 0 degrees to 20 degrees, lateral flexion 0 degrees to 25 degrees bilaterally, and lateral rotation from 0 degrees to 35 degrees bilaterally.  This range of motion was obtained with gentle movements, as sudden movements caused paraspinal bilateral tightness.  

In June 2000, the Veteran testified at a hearing before a local hearing officer.  He stated that he was in mild, but constant pain due to his back.  When his back would "go out on" him, he would be "down" for two or three days, followed by four days of minimal activity.  He reported that it took nearly three weeks for him to return to doing what he wanted to do.  He stated that he could stand for 15 to 20 minutes before the pain forces him to sit; 30 to 45 minutes at most.  He also had trouble walking up hills.  He estimated that he could bend over approximately 45 degrees.  He did not take pain medication unless he was "really down with [his] back."  When asked directly by the hearing officer, he denied muscle spasms, stating that he just experienced continuous pain.

In his March 2001 statement, the Veteran reported pain, stiffness, and limitation of motion, stating that he was unable to bend forward far enough to tie his shoes.  He also experienced back spasms when he bent too far forward.  He clarified that this was what he was referring to when he spoke previously about episodes of his back going out.

At his June 2001 Board hearing, the Veteran contended that he was unable to work and that he had been turned down by five or six would-be employers because of his back problems.  Again, he denied taking medication for his back unless it went out on him.  In those instances, he required something strong for the spasms.  His recovery time for these episodes was no longer three days, but had increased to a full week, and he had been bedridden by back pain twice in the previous year.  He also reported having pains in his legs.  He could not drive for long distances without periodically stopping to get out and stretch.

In his August 2001 application for Social Security Administration (SSA) disability insurance benefits, the Veteran indicated that he became unable to work as of July 1, 2000.  Also in August 2001, the Veteran underwent a SSA examination in conjunction with his disability claim.  He had difficulty sitting, standing, and walking.  He continuously changed positions during the interview and asked to take the paperwork home with him to complete as he was uncomfortable remaining seated that much longer.  The Veteran was also slow to rise from a seated position and he walked slowly.  The completed paperwork shows that the Veteran last worked in August 1999 and that he became unable to work as of May 1, 1999.

In a private disability evaluation dated in October 2001 and provided in conjunction with the Veteran's SSA disability claim, lumbar spondylosis/disc disease, and lumbar radiculopathy were diagnosed.  Objectively, neurologic examination was normal.  The Veteran's range of motion was limited to 70 degrees flexion, 10 degrees extension, and 10 degrees lateral flexion.  There was moderate tenderness and spasm noted over the lumbosacral area bilaterally.  Bilateral straight leg testing was negative.  The private examiner found that the Veteran should be restricted to activities in the mild to moderate range including sitting, standing, walking, lifting, carrying objects, bending, pushing, and pulling.  Additionally, this examiner found some travel limitations due to the low back disability.

The Veteran underwent another VA examination in May 2002, in compliance with the December 2001 remand.  At that time, he stated that he had constant pain and stiffness; that pain medication did not provide him any relief; that he was unable to find employment due to his disability; and, that his disability moderately affected his daily activities.  He was noted to be in pain (reported to be level 6 of 10) and to have mild postural abnormalities.  He ambulated slowly, with a slightly wide-based gait and stooped slightly forward.  Muscle spasms were noted over the area of the thoracolumbar spine.  There was tenderness all over his lumbosacral spine, but no tenderness was detected over the sacroiliac joints or in the posterior aspect of the hips.  Movement of the thoracolumbar spine was very guarded and painful.  He had a moderate amount of pain and muscle spasms with movement of the thoracolumbar spine.  His flexion was moderately to severely limited, though with pain beyond 50 degrees.  He had extension to 30 degrees, lateral flexion to 30 degrees, and rotation to 20 degrees.  Additional limitation was expected with flare-up, but this was not expressed in degrees of motion.  Straight leg raising was negative and reflexes were 1-2+ and were bilaterally symmetrical in the knees, ankles, plantar, and dorsiflexors.  

VA treatment records from October 2002 to December 2002 also show reports of moderate chronic pain, with radiation to the legs, and impotence.  VA records dated December 2002 also noted numbness in the hand and legs.  The Veteran stated that his back disability limited walking to distances up to a half-mile.

In a November 2002 Social Security Administration (SSA) decision, the Veteran was found to be disabled for SSA purposes as of May 1, 1999, due to degenerative disc disease, lumbar spondylosis, and lumbar radiculopathy.  He was found to be unable to perform basic work activities on a regular and continuing basis at a sedentary exertion level in a competitive environment.  A disability determination to this effect was issued in January 2003.

In May 2004, the Veteran underwent another VA examination in conjunction with this claim.  At that time, he reported constant pain, which he rated as 5 out of 10 in intensity.  The pain radiating from the lower part of his back down both hips and legs to his knees, and was controlled with over-the-counter medication.  Cold and damp weather exacerbated his symptoms.  He did not use any assistive devices and was able to walk about a half mile before needing to rest.  Sometimes the pain would go all the way down to his knees, but mostly it was located on the front of his legs.  The Veteran reported flare-ups of pain associated with turning his back "the wrong way."  One such flare-up the previous year had caused him to stay in bed for two weeks, but he did not go to the emergency room or otherwise seek medical attention for this.  When his pain flares up, it becomes unbearable and he has to stay in bed for more than a week and it takes nearly a month to fully recover.  The Veteran also reported weakness in his legs.  He denied bladder and bowel problems.  He had been speaking to his doctor about erectile dysfunction.  He reported no history of falls and had no difficulty eating, grooming, bathing, toileting, and dressing.  He did report difficulty washing his feet.  He also reported difficulty driving as he constantly has to change position to get comfortable.

Upon physical examination, the Veteran walked slowly and appeared to be in a moderate mount pain.  He sat uncomfortably in his chair, constantly changing position and moving.  This discomfort was found to be at a moderate level.  The examiner found no scars except from the inguinal hernia repair.  Inspection of the lumbar spine was normal, with normal lumbar lordosis.  The lower part of his lumbar spine was tender to palpation.  The Veteran had good motor strength in the upper extremities, but weak motor strength (3 out of 5) in the lower extremities.  Straight leg raising test found that the Veteran was able to lift his legs no more than five degrees off the table.  This caused a pulling sensation and pain in his lower pain.  The Veteran's range of motion was eight degrees forward flexion, five degrees extension, four degrees left lateral flexion, eight degrees right lateral flexion, eight degrees left lateral rotation, and seven degrees right lateral rotation.  Pain was present throughout the range of motion and motion increased his pain.  He was unable to do repetitive movement because of constant pain.  He was expected to have an additional 25 percent loss of range of motion during repetitive use.  Likewise, the Veteran was expected to have an additional 25 percent loss of range of motion during periods of flare-ups.  This examiner noted that the Veteran had had one incapacitating episode during the previous year and that he was unable to work.

In a letter dated January 2005, the Veteran's wife stated that he had been in pain for the previous seven years and that within the previous five years, this pain had become so severe that he had to walk with a cane.  The Veteran was unable to do yard work and when his back flared up, he would be on the couch for up to six weeks at a time.  The Veteran rarely took pain medication due to concerns about developing a tolerance or an addiction.

In a statement dated February 2005, the Veteran noted his continued disagreement with the February 2000 and February 2003 rating decisions and his disagreement with the January 2005 rating decision.  He reiterated that his back pain was constant and asked for clarification of the diagnostic criteria.  He also implicitly stated that medical findings regarding his back might inaccurately suggest a less severe disability picture as he routinely forced himself to stand up straight and to bend for range of motion testing despite the pain.

In another statement received in February 2005, the Veteran reported bladder problems and erectile dysfunction due to his back disability.  He also reported occasional use of a cane.  He stated that he did not seek medical attention when he experienced flare ups because the VA medical center is 60 miles away.

VA treatment records from May 2005 and March 2006 reflect complaints of moderate chronic back pain and weakness in his lower extremities.  In November 2006, he again reported moderate back pain that radiated to his legs.  In August 2007, the Veteran stated that his pain was worsening, however he again rated the pain as a "6," which is still a moderate degree of pain.

VA treatment records from July 2009 note chronic low back pain with radiculopathy to the bilateral legs.  There was no urinary incontinence. 

VA treatment records dated in October 2009 note back spasm with radiation to right arm.  He reported his pain as eight out of ten.

VA treatment records dated in December 2009 note weakness, numbness, arthralgias, and myalgias.

VA treatment records from May 2010 note spastic lumbosacral back with some radiation to buttocks.  Other VA records from May 2010 note the Veteran's complaint that he was only able to walk 30 to 50 feet before he has to stop and rest due to pain.

A June 2010 VA functional assessment noted the Veteran walked 187 feet twice with a standard adjustable cane.  He had to stop three times due to fatigue.  His gait was cautious and slow, but no abnormalities of gait were noted.  He reported constant pain generally at a level of six or seven out of ten with some radiation of pain down his legs.

VA treatment records from May 2011 noted weak legs.

In October 2011, the Veteran underwent a VA medical examination in conjunction with this claim.  At that time, he complained of severe low back pain with radiation to the bilateral lower extremities.  He regularly used a cane to walk. The examiner found significant limitation of motion, mild pain with palpation to low back just above both hips, normal muscle strength of the lower extremities, no muscle atrophy, normal reflexes, normal sensation to light touch, and positive bilateral straight leg raises.  There was evidence of radiculopathy in the bilateral lower extremities, characterized by mild pain, but no bladder or bowel problems or other neurological abnormalities.  The Veteran was also found to have intervertebral disc syndrome without any incapacitating episodes within the previous 12 months.  The Veteran did not have any scars associated with this disability.  Radiologic evidence showed slight progression of degenerative disc disease.

In an addendum later that month, the October 2011 examiner provided range of motion measurements.  The Veteran's flexion ranged from 7 degrees to 20 degrees, extension from 0 degrees to 7 degrees, right lateral flexion 0 degrees to 7 degrees, left lateral flexion 0 degrees to 11 degrees, right lateral rotation from 0 degrees to 7 degrees, and left lateral rotation from 0 degrees to 9 degrees.  Pain was noted throughout the range of motion with some additional functional loss due to pain and weakness.

In his November 2011 statement, the Veteran expressed his displeasure with the regulatory definition of incapacitating episodes.  He then reiterated his symptoms of extreme pain.

Analysis

In a February 2000 rating decision, the Veteran was granted service connection for mechanical low back pain, history of strain.  A 10 percent evaluation was assigned, effective May 1, 1999.  He appealed that initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In a January 2003 rating decision, that evaluation was increased to 20 percent, effective May 1, 1999.  In a January 2005 rating decision, that evaluation was increased to 50 percent, effective September 26, 2003.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999),

The regulations governing spine disabilities were revised during the pendency of the appeal, on September 26, 2003.  As the Veteran's claim was received in May 1999, the Board is required to consider the claim in light of both the former and revised schedular rating criteria to determine whether an increased evaluation is warranted.

VA's Office of General Counsel (OGC) has indicated that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Specifically, Karnas is inconsistent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  See VAOPGCPREC 7- 2003 (Nov. 19, 2003).  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.

OGC had previously determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000. What remains unclear, however, is whether the "old" criteria can be applied prospectively.  OGC seems to indicate in its VAOPGCPREC 7- 2003 opinion, that VA is no longer obligated to apply superseded rating schedule provisions prospectively for the period subsequent to the issuance of the revised rating criteria.  Given the lack of direct guidance on this issue, the Board, in giving the Veteran all due consideration, will consider applying the old criteria prospectively.

Old Regulations

Prior to September 26, 2003, limitation of motion of the lumbar spine was evaluated under Diagnostic Code 5292.  38 C.F.R. § 4.71a (2003).  Moderate limitation of motion was rated 20 percent disabling and severe limitation of motion was rated 40 percent disabling.  Id.  Additionally, under Diagnostic Code 5289, favorable ankylosis of the lumbar spine was rated 40 percent disabling and unfavorable ankylosis of the lumbar spine was rated 50 percent disabling.

Likewise, the diagnostic code for intervertebral disc syndrome has been revised twice during the pendency of the appeal.  First, effective September 23, 2002.  Then again on September 26, 2003.  

Under Diagnostic Code 5293, prior to September 23, 2002, moderate intervertebral disc syndrome with recurring attacks was rated 20 percent disabling; severe intervertebral disc syndrome with recurring attacks with intermittent relief was rated 40 percent disabling; and pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, was to be rated 60 percent disabling.  38 C.F.R. § 4.71a (2002).  The Board observes that the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Based on the evidence described above, the Veteran's symptoms most nearly approximate the criteria for a 20 percent evaluation prior to the May 2004 examination.  The record shows pain and decreasing forward flexion, which was measured as no less than 60 degrees.  The Veteran's lay estimation in June 2000 that he could not bend past 45 degrees is not sufficiently probative to alter this determination.  The objectively shown limitation of flexion represents moderate loss of range of motion, particularly in light of the flexion ranges of 60 degrees or more, 30 to 60 degrees, and less than 30 degrees imposed by the later regulations.  Therefore, a 10 percent rating is warranted under Diagnostic Code 5292 for limitation of motion of the lumbar spine.  However, the Veteran reported regular flare-ups of back pain that resulted in additional functional loss.  The Board finds that these regular flare ups of back pain qualify as the recurring attacks, consistent with the 20 percent evaluation under Diagnostic Code 5293.  38 C.F.R. § 4.71a (2002).  The next higher evaluation of 40 percent requires a showing of severe intervertebral disc syndrome with recurring attacks with intermittent relief.  Id.  The evidence, however, suggests that the attacks are intermittent and not sufficiently recurrent to more closely approximate the 40 percent rating.  

As noted above, the criteria for a rating in excess of 20 percent have not been met for any relevant diagnostic code under the pre-amended regulations.  Likewise, the record does not show ankylosis, so Diagnostic Codes 5286-5289 do not apply.  38 C.F.R. § 4.71a (2002).  For these reasons, the claim for increase must fail for the period prior to September 26, 2003.  38 C.F.R. § 4.7.

As of the May 2004 VA medical examination, the Veteran's back disability most nearly approximates the criteria for a 50 percent evaluation under the old regulations.  This examination showed range of motion results in the single digits, with additional functional loss due to pain.  See DeLuca, 8 Vet. App. at 204-7.  The Board finds this akin to ankylosis.  As later medical evidence notes that the Veteran's position of comfort was at 7 degrees flexion, the Board finds this functional ankylosis to be unfavorable.  This is the maximum evaluation available under Diagnostic Code 5289.  38 C.F.R. § 4.71a (2002).  Thus, the preponderance of the evidence is against the assignment of an evaluation in excess of 50 percent for the Veteran's back disability as of September 26, 2003.  38 C.F.R. § 4.7.

Interim Regulations from September 23, 2002, to September 26, 2003

Under Diagnostic Code 5293, from September 23, 2002 to September 25, 2003, preoperative or postoperative intervertebral disc syndrome was rated either on the total duration of incapacitating episodes over the prior twelve month period or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months was rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months was rated 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months was rated 40 percent disabling.  Id.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months was rated 60 percent disabling.  Id.  For the purposes of evaluation under this diagnostic code, an incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).  

Based on the evidence described above, as to applied to the appropriate regulations for the period in question, the Veteran's service-connected back condition has not resulted in any incapacitating episodes and has not been productive of any chronic orthopedic manifestations.  While the May 2004 examiner accepted the Veteran's account of an extreme flare up as an incapacitating episode, this does not meet the criteria set forth in the governing regulations.  Therefore, the record shows medical evidence of only one arguably incapacitating episode.  Other neurologic manifestations have been rated separately, and are addressed below.  

Current Regulations as of September 26, 2003

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, Note (2).  

As of September 26, 2003, disabilities of the spine, such as degenerative arthritis of the spine, are rated under the General Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Under the current regulations, the Veteran's symptoms most nearly approximate the criteria for the currently assigned 50 percent evaluation as of the May 2004 examination, the first medical evidence of record after the enactment of the new rating criteria.  These records show nominal range of motion with additional functional loss due to pain and weakness.  See DeLuca, 8 Vet. App. at 204-7.  The Board finds this akin to ankylosis.  Again, as the Veteran's comfort position is not zero degrees, the Board finds this ankylosis to be unfavorable.  See General Rating Formula for Diseases and Injuries of the Spine, Note (5).  The record does not suggest ankylosis of the cervical spine.  Thus, the rating criteria for a 100 percent evaluation are not satisfied.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  For these reasons, the Board determines that under the new regulations, the preponderance of the evidence is against the assignment of an evaluation in excess of 50 percent for the Veteran's back disability.  38 C.F.R. § 4.7.

Neurologic Symptoms

The Board has also considered whether separate compensation is warranted for neurological symptoms.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note 1.  With the exception of radiculopathy of the bilateral lower extremities, the evidence of record does not show any associated objective neurologic abnormalities.  The Board does acknowledge the Veteran's subjective complaints of bladder problems and erectile dysfunction, as contained in his February 2005 lay statement.  The issue of erectile dysfunction is currently before the RO and so the Board will not address this matter.  Regarding the complaints of bladder problems, the record does not include objective evidence of this condition.  Moreover, while he is competent to report observable symptoms, he is not competent to attribute such symptoms to his low back disability, as such would require medical knowledge beyond the purview of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In an October 2011 rating decision, the Veteran was granted service connection for radiculopathy of the bilateral lower extremities, each evaluated as 10 percent disabling, effective October 18, 2011, the date of the Veteran's VA examination.  As the Veteran exhibits symptoms in both of his legs, he is entitled to separate 10 percent evaluations for each.

While this examination did confirm the diagnosis of neuropathy of the bilateral lower extremities, the evidence of record shows neurologic complaints dating back to the time of the original claim.  These symptoms are consistent with those that were recently determined to be peripheral neuropathy of the bilateral lower extremities.  Neurologic symptoms associated with a back disability are considered as part of the disability picture.  As such, the Board finds that these separate 10 percent evaluations should be assigned for the entire appeals period.

The Board has also considered whether a higher evaluation for peripheral neuropathy is warranted for either or both lower extremities.  Under Diagnostic Code 8720, evaluations of 10, 20, and 40 are warranted, respectively, for mild, moderate, moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  In this case, while the evidence of record shows complaints of symptoms in both legs throughout the pendency of the appeal, the Veteran's radiculopathy symptoms had not been quantified prior to the October 2011 examination.  At that time, his symptoms were found to be mild.  The Veteran has not argued that his symptoms at the time of this examination were less than those he experienced previously.  Despite the consistent complaints of pain, the record does not indicate functional loss of either leg that is equivalent to moderate incomplete paralysis of this nerve.  Thus, the rating criteria for a 20 percent evaluation are not satisfied with regard to either leg.  38 C.F.R. § 4.124a, Diagnostic Code 8720.  For these reasons, the Board determines that the preponderance of the evidence is against the assignment of evaluations in excess of 10 percent each for the Veteran's bilateral peripheral neuropathy.  38 C.F.R. § 4.7.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Based on the above, the Board finds that the Veteran's back disability increased in severity at or after the enactment of the current regulations.  Preserving the RO's staged ratings is favorable to the Veteran.  Accordingly, the evaluation of the Veteran's service connected back disability remains 20 percent prior to September 26, 2003, and 50 percent thereafter.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 5242 (2011).  


ORDER

An initial evaluation in excess of 20 percent for mechanical low back pain syndrome with L5-S1 and L2-L4 discogenic disc disease and degenerative changes, prior to September 26, 2003, is denied.

An initial evaluation in excess of 50 percent for mechanical low back pain syndrome with L5-S1 and L2-L4 discogenic disc disease and degenerative changes as of September 26, 2003, is denied.

A separate grant of a 10 percent rating for radiculopathy of the left lower extremity, as associated with the service-connected mechanical low back pain syndrome with L5-S1 and L2-L4 discogenic disc disease and degenerative changes is granted for the entirety of the appeals period, subject to governing criteria applicable to the payment of monetary benefits. 

A separate grant of a 10 percent rating for radiculopathy of the right lower extremity, as associated with the service-connected mechanical low back pain syndrome with L5-S1 and L2-L4 discogenic disc disease and degenerative changes is granted for the entirety of the appeals period, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

As noted in the introduction, a TDIU claim is part of an appeal for a higher initial rating when evidence of unemployability is submitted therewith.  See Rice, 22 Vet. App. 447. In his original service connection claim, filed shortly after his separation from active service, the Veteran indicated that he was not employed.  Moreover, throughout the appeals period, the Veteran has consistently argued that he is totally disabled and that he is unable to work.  Thus the issue of TDIU prior to September 26, 2003, has been raised.

Including the evaluations for bilateral peripheral neuropathy granted above, the Veteran's combined disability evaluation was 50 percent prior to September 26, 2003.  See 38 C.F.R. §§ 4.25, 4.26.  Thus, he did not meet the combined rating requirement of 70 percent or more for consideration of a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

In this case, the evidence of record suggests that the Veteran has not worked since his retirement from the military and that his attempts at finding employment were unsuccessful due to his service-connected back disability.  Additionally, while not binding on VA, the Board does note that, during this time period, SSA found the Veteran unable to work.  Therefore, referral to the Director, Compensation and Pension Service for an extraschedular rating is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for TDIU prior to September 26, 2003, to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b). 

2.  After the above development is completed, readjudicate the TDIU claim on appeal.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


